Case: 1:20-cv-04699 Document #: 71-1 Filed: 09/14/20 Page 1 of 2 PageID #:1594




                                                       EXHIBIT A
    Case: 1:20-cv-04699 Document #: 71-1 Filed: 09/14/20 Page 2 of 2 PageID #:1595




               COURT ADMISSION – PHILIP L. FRAIETTA

                            COURT                                     DATE OF   IN GOOD
                                                                     ADMISSION STANDING?
New York Bar                                                         02/25/2015   Yes
New Jersey Bar                                                       10/31/2014   Yes
United States Court of Appeals for the Second Circuit                02/25/2015   Yes
United States District Court for the Southern District of New York   03/10/2015   Yes
United States District Court for the Eastern District of New York    03/10/2015   Yes
United States District Court for the Northern District of New York   02/26/2018   Yes
United States District Court for the Western District of New York    08/14/2018   Yes
United States District Court for the Eastern District of Michigan    06/23/2016   Yes
United States District Court for the Western District of Michigan     1/29/2019   Yes
United States District Court for the District of New Jersey          11/20/2014   Yes
